Citation Nr: 0804753	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Service connection for personality disorder, claimed as an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to August 
1961.

This matter comes the Board of Veterans Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs Regional Office (RO) in Houston, Texas, 
which denied service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that she has personality/adjustment 
disorder that began in military service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (2002).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2007).  Under basic 
principles relating to service connection, a lifelong pattern 
of action or behavior manifesting developmental defects or 
pathological trends in the personality structure due to a 
personality disorder is considered to be of a preservice 
origin.  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation and are not 
disabilities for which service connection can be granted for 
VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2007).

The veteran's authorized representative, in an appellant 
brief submitted to the Board on January 18, 2008, alleged 
that the veteran's claimed illness was caused or aggravated 
by a personal assault she suffered when "several women" in 
her assigned unit "tried to force themselves upon her."  

Under the Veterans Claims Assistance Act of 2000, VA must 
notify and assist claimants in substantiating a claim for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103a, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  In cases in which personal assault is alleged, these 
duties include informing the claimant that evidence from 
sources other than service records may constitute credible 
supporting evidence.  38 C.F.R. § 3.304(f)(3) (2007); Patton 
v. West, 12 Vet. App. 272, 282 (1999).  The record shows that 
the veteran has not been provided with notice of the 
provisions that apply to cases involving service connection 
for psychiatric disorders based on allegations of personal or 
sexual assault.  

Accordingly, the case is REMANDED for the following action:

1.	Furnish the veteran and her 
representative a corrective letter 
providing notification of the duties to 
notify and assist.  The veteran should 
also be notified that an in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 
C.F.R. § 3.304(f)(3).

2.	If a response is received from the 
veteran or her representative, review 
the record in conjunction with that 
response, and determine if further 
development is necessary.  Thereafter, 
readjudicate the issue on appeal.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



